ACCEPTED
                                                                                             01-15-00161-CV
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                       11/23/2015 4:02:01 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                      CLERK


                  Kelly, Durham & Pittard, LLP
                    1005 Heights Boulevard • Houston, Texas 77008           FILED IN
                                                                      1st COURT OF APPEALS
                  Telephone: (713) 529-0048 • Facsimile: (713) 529-2498 HOUSTON, TEXAS
                                                                   11/23/2015 4:02:01 PM
                                                                   CHRISTOPHER A. PRINE
                                November 23, 2015                           Clerk




Via Electronic Filing
Mr. Christopher A. Prine, Clerk
FIRST COURT OF APPEALS
301 Fannin Street
Houston, Texas 77002

      Re:   Oral Argument
            Cause No. 01-15-00161-CV, Camillo Martinez o/b/o deceased,
            Yolanda Martinez v. Nabeel “Bill” Arafat d/b/a Texas Car Stereo; In
            the First Court of Appeals, Houston, Texas

Dear Mr. Prine:

      Peter M. Kelly will present oral argument on behalf of Appellant Camillo
Martinez o/b/o deceased, Yolanda Martinez on December 2, 2015, at 1:30 p.m.


                                       Sincerely,

                                       /s/ Peter M. Kelly
                                       Peter M. Kelly (00791011)
                                       pkelly@texasappeals.com
                                       Attorney for Appellant

PMK/ra
cc:

Robin N. Blanchete
Troy A. Williams
GERMER, PLLC
333 Clay St., Suite 4950
Houston, Texas 77002
713.739.7420 - facsimile
twilliams@germer.com
rblanchette@germer.com

Joseph M. Heard
HEARD & MEDACK, P.C.
9494 Southwest Freeway, Suite 700
Houston, Texas 77074
713.772.6495 - facsimile
jheard@heardmedackpc.com

Counsel for Appellee